Broyles, C. J.
1. The facts alleged in the petition failed to set out a cause of action against the defendant Richardson, and the court properly sustained his demurrer.
2. Under the allegations of the petition, the plaintiff’s cause of action was based on a conspiracy between the defendants to defeat the plaintiff’s recovery of certain “cotton or its value,” and no recovery could be had without proof of such conspiracy. The evidence failed to show a conspiracy, and the court did not err in granting the nonsuit moved for by the other defendants.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.